Case: 18-13886    Date Filed: 02/13/2019   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 18-13886
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:18-cr-20256-JEM-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

RAUL SOSA, SR.,
                                                            Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 13, 2019)

Before MARCUS, NEWSOM and BRANCH, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Bascomb, 451 F.3d
               Case: 18-13886   Date Filed: 02/13/2019   Page: 2 of 2


1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Weaver, 275 F.3d
1320, 1333 (11th Cir. 2001) (enforcing an appeal waiver where the district court

referenced the waiver provision during the plea colloquy and the defendant

confirmed that he understood the waiver provision and entered into it voluntarily

and freely).




                                         2